Title: John Adams to John Jay, 26 Feb. 1786
From: Adams, John
To: Jay, John


          
            
              Sir
            
            

              Grosvenor Square

              Feb 26. 1786
            
          

          The Envoy from Portugal, has received from his Court an Answer to
            his Dispatches relative to the Treaty with the United States, and the enclosed Extract
            from it, which has been delayed sometime by the Sickness of the Chevalier de Freire, the
            Portuguese Secretary of Legation, this Minister did me the Honour to deliver to me two
            days ago, with his request that it might be transmitted to Congress. at the Sametime he
            delivered me the enclosed State of the Trade between the United States and Portugal the
            last Year.
          When Mr Jefferson arrives We Shall
            endeavour to finish this Business.
          The Proposition of Sending and receiving a Minister has been many
            times made before.—Congress will no doubt answer this which is now made formally and
            Officially. The Regard which is due from one sovereign to another, and indeed common
            Decency seems to require it. to refuse it would be thought Surprizing. indeed according
            to all the Rules of Politeness between Nations and sovereigns, it ought to be left to
            the option of her most faithfull Majesty to Send what Species of public Minister She
            shall judge proper, and Assurances should be given of the most amicable Disposition of
            Congress to receive him with all the respect due to his sovereign and to send a Minister
            to her Majesty of equal Rank Character.
          The United States are at this moment Suffering Severely for Want of
            an equitable Adjustment of their Affairs with the Powers of Europe, and
              Affrica which can never be accomplished but by conforming to the Usages
            established in the World.
          If the United States would come to the Resolution to prohibit all
            foreign Vessells from coming to their Ports, and confine all Exports and Imports to
            their own Ships and Seamen they would do, for any thing that I know, the wisest Thing
            which human Prudence could dictate,. But then the Consequence would be obvious. They
            must give up the most of their Commerce, and live by their Agriculture. in this Case
            They might recall their Ministers and Send no more.
          On the other Hand, if the United States would adopt the Principle
            of the French OEconomists, and allow the Ships and Merchants of all Nations equal
            Priviledges with their own Citizens, they need not give themselves any further Trouble
            about Treaties or Ambassadors. The Consequence nevertheless would be the Sudden
            Annihilation of all their Manufactures and Navigation; We should have the most luxurious
            set of Farmers that ever existed, and Should not be able to defend our sea Coast against
            the Insults of a Pirate.
          As these are two Extreams that We know America will never consent
            to, We must vindicate our own Manufactures and Navigation, by Legislation at home and
            Negotiation abroad, and therefore, the Prejudice against Exchanges of Public Ministers
            Will be found some of the most pernicious that ever have arisen among American Citizens.
            Laws at home must be made in Conformity to the State of Affairs abroad, which can never
            be known to Congress but by Ambassaders.
          With great Respect I have the / Honour to be, Sir your most
            obedient / and most humble servant

          
            
              John Adams
            
          
        